                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                      :
KHALEE AVONTE MOSELEY
                                      :

      v.                              :   Civil Action No. DKC 16-2499
                                          Criminal No. DKC 11-0048
                                      :
UNITED STATES OF AMERICA
                                      :

                           MEMORANDUM OPINION

      Petitioner Khalee Moseley (“Petitioner”) pleaded guilty to

possession with intent to distribute controlled substances in

violation of 21 U.S.C. § 841(a)(1) and possession of a firearm by

a convicted felon in violation of 18 U.S.C. § 922(g)(1) on March

11, 2011.   (ECF No. 12).      On May 17, Petitioner was sentenced to

144 months imprisonment on count one, and a concurrent term of 120

months on count two. (ECF No. 19). During the sentencing hearing,

the court found that Petitioner committed this offense subsequent

to   sustaining   at   least   two   prior   convictions   for   controlled

substance offenses and sentenced him as a career offender pursuant

to U.S.S.G. § 4B1.1.

      On June 25, 2016,1 Petitioner filed a Motion to Correct

Sentence under 28 U.S.C. § 2255 (ECF No. 21) arguing that, in light




      1The court concludes that Petitioner’s motion is timely
pursuant to the “mailbox rule.”    See Houston v. Lack, 487 U.S.
266, 274-75 (1988) (holding that “pro se prisoners’ notices of
appeal are ‘filed’ at the moment of delivery to prison authorities
of Johnson v. United States, 135 S.Ct. 2551 (2015), the “residual

clause” of the Armed Career Criminal Act (“ACCA”)2 was void for

vagueness.   Petitioner’s motion to correct sentence will be denied

because he was not sentenced under the ACCA.                  Rather, the court

found that Petitioner was a career offender and sentenced him

pursuant    to   U.S.S.G.   4B1.1    because     he    had    two   prior   felony

convictions for controlled substance offenses.                 Furthermore, the

Supreme Court’s later decision in Beckles v. United States, 137

S.Ct. 886 (2017), held that the advisory sentencing guidelines are

not subject to the Johnson analysis.              Thus, any argument about

guideline    calculations    is     foreclosed    by    the    Supreme      Court’s

decision in Beckles, and, therefore, holds no merit.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, the court is also required to issue or

deny a certificate of appealability when it enters a final order

adverse to the applicant.           A certificate of appealability is a




for forwarding to the district court”). The Government’s motion
to dismiss, arguing that the motion was filed untimely, is denied.

     2 The Armed Career Criminal Act (ACCA), 18 U.S.C. 924(e),
requires the imposition of a minimum 15-year term of imprisonment
for recidivists convicted of unlawful possession of a firearm under
18 U.S.C. 922(g), who have three prior state or federal convictions
for violent felonies or serious drug offenses.
                                    2
“jurisdictional     prerequisite”    to       an   appeal   from   the   court’s

earlier order.      United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).     A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2).          Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the claim debatable or wrong.                  Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell,

537 U.S. 322, 336–38 (2003).       Upon review of the record, the court

finds    that   Petitioner   has   not    satisfied     the   above   standard.

Accordingly, a certificate of appealability will not issue.

        A separate order will be entered.


                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                          3
